Citation Nr: 1100925	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.   Entitlement to service connection for alcohol dependency, to 
include as secondary to PTSD. 

4.  Entitlement to service connection for Charcot foot disease, 
to include as secondary to peripheral neuropathy and alcohol 
dependence. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 to May 1958.

This case comes before the Board of Veteran Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied service connection for alcohol abuse, 
Charcot-Marie-Tooth disease and reopened and denied the claim of 
service connection for PTSD.

The Veteran was afforded a video hearing before the undersigned 
in December 2008 and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO denied the Veteran's 
claim of service connection for PTSD. Although notified of that 
decision by letter dated in May 2003, the Veteran did not perfect 
an appeal.

2.  Since the May 2003 rating decision, relevant records which 
relate to an unestablished fact necessary to substantiate the 
claim have been added to the claims folder.   
3.  The current diagnosis of PTSD is not predicated upon a 
verified in-service stressor and the evidence of record does not 
verify the Veteran's claimed stressors.

4.  The Veteran's alcohol dependence is a result of his own 
willful misconduct.   

5.  Competent evidence of a nexus between Charcot foot disease 
and active military service or any service-connected disability 
is not of record. 


CONCLUSIONS OF LAW

1.  Evidence received since the May 2003 rating decision is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2010).

2.  PTSD was not incurred in or aggravated by the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  Alcohol dependence was not incurred in or aggravated by 
service, nor was it caused by or proximately due to a service-
connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.301(d), 3.303, 3.310 (2010).

4.  Charcot foot disease was not incurred in or aggravated by 
service, nor was it caused by or proximately due to a service-
connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2007);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.

The Veteran has been afforded appropriate notice under the VCAA.  
The RO provided pre-adjudication notice to the Veteran in October 
2005.  As to informing the Veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf, VA informed 
him it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter of October 2005 stated that he would need 
to give VA enough information about the records so that it could 
obtain them for him.  He was told to submit any medical records 
or evidence in his possession that pertained to the claim.

With regard to claims to reopen finally disallowed claims, the 
VCAA requires notice of the evidence needed to reopen the claim 
as well as the evidence to establish the underlying benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA's Office 
of General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).  The Veteran did not receive notice of the evidence 
necessary to establish a claim for new and material evidence.  
However, the Veteran has not been prejudiced in this regard.  The 
Veteran's claim has been readjudicated in a February 2008 
statement of the case and he was afforded a hearing before the 
undersigned.  The Veteran has been represented throughout his 
appeal by an accredited service organization, Disabled American 
Veterans (DAV), which therefore presumably is well aware of the 
requirements for reopening a previously denied, unappealed claim.  
Furthermore, the Veteran's claim has been reopened and will be 
adjudicated on the merits. If there is any deficiency in the 
notice to the Veteran it is harmless error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post- decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined the 
evidence established the veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
claims, and therefore found the error harmless).

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) holds that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Regarding degree of disability and effective 
date of the disability, he was provided with notice of the type 
of evidence necessary to establish a disability rating in a March 
2006 letter.  While this letter was received after the March 2006 
rating decision the Veteran has not been prejudiced in this 
regard as he has no service-connected disabilities that will be 
rated.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has obtained the Veteran's service treatment 
records, VA treatment records and private medical records.  

The Board also acknowledges that the Veteran was not examined for 
the purpose of addressing his service connection claim for 
Charcot foot and alcohol dependency; however, given the facts of 
this case a VA examination is not required.  VA's duty to provide 
a medical examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, injury, 
or disease occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a disability 
may be associated with service or a service-connected disability.  
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

In this case, there is no credible, competent evidence indicating 
that Charcot foot disease or alcohol dependency may be associated 
with service.  The Board finds that the evidence does not reflect 
competent evidence showing a nexus between service and the 
Veteran's diseases.  

The Board has considered the decision in Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, the outcome of the 
Veteran's claims hinge on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of an 
in-service disease or injury, referral of this case to obtain an 
examination and/or an opinion as to the etiology of the Veteran's 
claimed disabilities would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  The holding in Charles was clearly predicated on 
the existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for an 
examination or to obtain a medical opinion under the 
circumstances here presented would not shed any additional light 
on the matters at issue.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 38 
U.S.C.A. § 5103A(a)(2) (West 2002).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims and the evidence of record provides 
sufficient information to adequately evaluate the claims.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  New and Material Evidence

Pertinent Law and Regulations 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal.  38 
C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis 

In May 2003 the RO denied service connection for PTSD, as there 
was no evidence of a verifiable in-service stressor.  The Veteran 
did not appeal the decision and it became final.  The evidence of 
record at the time of the decision consisted of the Veteran's 
service treatment records; service personnel records; a stressor 
statement from the Veteran received December 2002; and 
Albuquerque VA Medical Center treatment records dated from May 
2002 to March 2003.

In August 2005, the Veteran filed a new claim for service 
connection for PTSD.  In order to reopen this claim, new and 
material evidence must be received.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The evidence submitted since the last final rating decision 
includes Albuquerque VA Medical Center treatment records dated 
from June 2001 to July 2005; a Center for Research of Unit 
Records (CURR) request showing no evidence of an attack on the 
U.S.S. Conecuh; a formal finding from the Joint Services Records 
Research Center (JSRRC) Coordinator on lack of information 
required to verify stressors dated in February 2006; Deck Log 
from the U.S.S. Conecuh showing fifteen prisoners on board; a 
single record dated May 2002 showing the Veteran's symptoms as 
"appropriate for PTSD treatment";  buddy statements from T.W., 
D.J.M. and T.A.A.; and the Veteran's testimony at his December 
2008 hearing.  

The Board finds that the evidence is new evidence, as it has not 
been previously considered by decisionmakers.  The evidence 
deemed material is the Deck Log from the USS Conecuh showing 
fifteen prisoners on board the ship and the lay statements 
submitted by the Veteran's buddies.  The lay evidence is found to 
be material as it indicates that the Veteran underwent a possible 
in-service stressor and the Deck Log provides evidence that the 
Veteran's alleged stressor is plausible due to the presence of 
prisoners on Board the USS Conecuh.  

In conclusion, the Board finds that the evidence received since 
the May 2003 rating decision is new and material, and the claim 
of entitlement to service connection for PTSD is reopened.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
The matter must now be addressed on a de novo basis.  Because the 
appellant has had opportunity to address the merits of this 
claim, the Board may proceed with a final adjudication of the 
merits of the claims because there is no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

III.  Service Connection 

Pertinent Law and Regulations 

In order to establish service connection, the facts, as shown by 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during service or, 
if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic disability in service or during an 
applicable presumptive period and still has such disability.  
Such evidence must be medical unless it relates to a disability 
as to which, under the United States Court of Appeals for 
Veterans Claims' (Court's) case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In 
addition, if a disability noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

It is also noted that service connection may be granted for a 
disability which is proximately due to and/or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v.  Derwinski, 1 Vet. 
App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

Analysis 

PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f)(1).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality.  
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the Veteran's statements as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The Veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressor.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
396 (1996). 

The Veteran is claiming entitlement to service connection for 
PTSD.  The Veteran is not contending that he was a combat 
Veteran.  In support of his claim, he has provided VA treatment 
records showing a diagnosis of PTSD, lay statements discussing 
possible in-service stressors and a deck log showing the presence 
of prisoners on the Veteran's ship.

The Veteran's service treatment records do not show any 
complaints of depression, anxiety or nervous trouble of any sort.  
Upon enlistment in August 1954 the Veteran was in good health and 
did not complain of depression or nervous problems.  The 
remainder of the Veteran's service treatment records and 
personnel records are also negative for any complaints of 
depression or anxiety and no stressful incidents were noted.  
Upon separation in May 1958, no depression, anxiety or nervous 
trouble were noted and the Veteran received a normal clinical 
evaluation. 

The Veteran first presented for treatment for traumatic war 
experiences in May 2002.  He reported several traumatic 
experiences in services, the first of which was being lowered by 
a rope over the side of a boat in the middle of the ocean to 
assess for ship damage.  He reported feeling fearful, isolated 
and abandoned over an endless ocean.  The second incident 
involved the Veteran being hit with a beer can, which he believed 
was a shot fired at him.  The Veteran also reported being alone 
and unarmed guarding prisoners in a locked section of the ship.  
The examiner noted that the Veteran presented with full symptoms 
of PTSD and was appropriate for PTSD treatment.  

At a hearing before the undersigned in December 2008 the Veteran 
reported his stressor was supervising a "bucket brigade" with 
the prisoners aboard his ship, the U.S.S. Conecuh.  He stated 
that he stood at the bottom, where the bucket brigade started and 
one of the prisoners threw a 40 pound bucket of sludge that 
landed directly behind him.  He had no weapons and felt as if he 
were under attack.  He also reported a separate incident on a 
different ship called the Sitkin when he was on Shore Patrol 
duty.  He said his job was to stop fights and someone threw a 
beer from 150 feet at the Veteran and he felt as if he had been 
shot.  He testified that he reported these events but he was not 
sure if they were documented. 

A lay statement sent from T.A.A. stated that he met the Veteran 
after service and the Veteran reported that he was struck by an 
object that was thrown at him.  D.J.M. also reported that after 
service the Veteran discussed an incident where he was 
traumatized by prisoners aboard his ship while he was supervising 
a clean-up.  A November 2008 statement by T.W. stated that he 
served aboard the USS Sitkin and recalls an incident where the 
Veteran came into the shop and appeared disoriented and reported 
that he hit his head while working under an overhang.  

A CURR report of the USS Conecuh showed no documentation of the 
Veteran being attacked by a group of Naval brig prisoners and his 
service treatment records do not show any evidence of an attack.  
While a deck log from the USS Conecuh shows that the ship had 
prisoners aboard, no evidence has been provided to prove any form 
of attack on the Veteran.  

The Veteran does not assert that he engaged in combat with the 
enemy and the evidence supports this conclusion.  Thus, the 
Veteran's stressors require verification.  The Veteran has 
reported several stressors that have not been verified.  

First, he asserts that he was tasked with assessing the side of 
the ship for damage and felt fearful.  However, the Veteran did 
not seek psychiatric care after this incident and no records show 
anxiety, mal adjustment or difficulty sleeping.  The second 
stressor involved almost getting hit with a bucket and being 
alone and unarmed with prisoners.  The only evidence provided by 
the Veteran to support this alleged stressor, is the evidence of 
prisoners aboard the ship and of lay statements provided by men 
who were not present at the time the incident occurred.  The 
statements are merely recitations of the facts as described by 
the Veteran.  The third incident involved being ashore and 
getting hit in the stomach from 150 feet with a beer can.   No 
treatment records show that the Veteran's stomach was injured.  
Furthermore, the personnel records are silent for any complaints 
of harassment or stressors while the Veteran was in service.  

The JSRRC coordinator made a determination that the stressors 
were not capable of verification.   The Veteran provided isolated 
incidents with no witnesses.  The Veteran did not submit any lay 
statements from members of service who were present at the time 
of the incidences, but rather who heard about the incidences 
after service.  The one buddy statement from service, relates the 
Veteran hitting his head, but does not address any of the alleged 
stressors.  The Veteran also did not seek treatment for these 
alleged stressors until 2002, over 40 years after his separation 
from service.  

The Board notes that while a diagnosis of PTSD is of record, no 
stressor has been confirmed.   The USS Conecuh records show no 
evidence of an attack on board ship and the Veteran's personnel 
records do not show evidence of an attack.  Therefore, the 
possible stressors have not been verified.

The Board also notes the amendments to 38 C.F.R. § 3.304(f)(3) 
which have relaxed the evidentiary standard for establishing in-
service stressors in claims for PTSD.  However, the primary 
effect of the amendment of 38 C.F.R. § 3.304(f) is the 
elimination of the requirement for corroborating evidence of a 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  In this case 
there was no fear of hostile military or terrorist activity and 
therefore, the relaxed evidentiary standard does not aid the 
Veteran in supporting his claim.  

After a careful review of the record, the Board finds that 
service connection for PTSD has not been established.  The Board 
acknowledges that the record contains diagnoses of PTSD.  
However, the question in this case is whether the Veteran has a 
verified stressor that could have resulted in the development of 
this disorder.  Absent any such independently corroborated or 
accepted in-service stressors, a diagnosis of PTSD related to 
service cannot sustain the Veteran's claim.  The preponderance of 
evidence is against the claim and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Alcohol Dependence 

The Veteran asserts that he is dependent on alcohol due to his 
PTSD.  As discussed above, the Veteran is not currently service-
connected for PTSD.  Secondary service connection may only be 
granted if service connection is already in effect for another 
condition.  See 38 C.F.R. § 3.310 (2010).  As service connection 
is not in effect for any disability, the Veteran's claim for 
service connection on a secondary basis must be denied as a 
matter of law.

While the Veteran has not contended that his alcohol dependence 
began in service, the Board will analyze the claim on a direct 
basis.  See generally Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 
2000).  

The Board notes that service connection may not be granted for 
substance abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); 
VAOPGCPREC 2-98.  The law does not preclude a veteran from 
receiving compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, a veteran's 
service-connected disability. 
 Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  However, as 
discussed above, the Veteran is not service-connected for another 
disability.  

The Veteran's service treatment records do not show any evidence 
of drinking or alcohol dependence.  Upon enlistment in August 
1954 the Veteran was in good health and did not complain of 
depression or nervous problems.  The remainder of the Veteran's 
service treatment records and personnel records are also negative 
for any complaints of drinking or inappropriate behavior.  Upon 
separation in May 1958, the Veteran received a normal clinical 
evaluation.

July 2002 records are the earliest medical records showing 
alcohol dependence.  The examiner stated the alcohol dependence 
was in early remission.  

As cited above, the Veteran is not entitled to service connection 
for "an act involving conscious wrongdoing or known prohibited 
action."  Alcohol use is considered willful misconduct where one 
deliberately drinks a beverage to enjoy its intoxicating effects, 
and intoxication results proximately and immediately in 
disability.  See 38 C.F.R. § 3.301(c)(2) (2010).  As a result, 
disability pension is not payable for this condition.  

Furthermore, there is no competent evidence showing that the 
Veteran's alcohol dependence is related to his service.  The 
Veteran did not present for alcohol dependence in service and 
there is no competent medical evidence that the alcohol 
dependence is in any way related to service.  

As the Veteran has not asserted that his alcohol dependence began 
in service, his lay statements are not for application.  The 
Board has considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).  Here, a preponderance of the evidence 
weighs against the Veteran's claim.  Thus, the appeal is denied.



Charcot Foot

The Veteran has made a point of noting that he requests service 
connection for Charcot foot disease and not Charcot-Marie-Tooth 
disease.  The Board acknowledges that in the March 2006 rating 
decision, the Veteran's claim was adjudicated as Charcot-Marie-
Tooth disease.

The Board has determined that the Veteran has not been prejudiced 
by the May 2006 adjudication of his claim, as the subsequent 
statement of the case dated in February 2008 adjudicated the 
claim as Charcot foot disease and addressed both Charcot foot and 
Charcot-Marie-Tooth disease diagnoses.  The Veteran has correctly 
pointed out that the two diseases are distinct.  Charcot foot 
disease relates to a disintegration of the ligaments and joints, 
usually related to diabetic neuropathy.  Charcot-Marie-Tooth 
disease relates to motor and sensory nerves deteriorating which 
results in poor transmission of nerve impulses.  

In a hearing before the undersigned, the Veteran asserted that 
his disability was incurred between 1957 and 1958 when he bumped 
his head and incurred compressed vertebrae, which he believes 
lead to his Charcot foot disease.   The Veteran has also asserted 
that the Charcot foot disease is an indirect result of peripheral 
neuropathy caused by or aggravated by alcohol dependency.   The 
Veteran is not service-connected for peripheral neuropathy.  As 
discussed above, as service connection is not in effect for any 
disability, the Veteran's claim for service connection on a 
secondary basis must be denied as a matter of law.  The claim 
will be considered on a direct basis.  

The Veteran's service treatment records show no complaints or 
diagnoses regarding the Veteran's feet upon enlistment in August 
1954.  September 1955 records show the Veteran was treated for a 
burn on his right ankle, but no problems were noted regarding his 
feet.  The Veteran's separation examination dated in May 1958 
showed a normal clinical evaluation for the Veteran's feet and 
noted no complaints regarding the Veteran's feet.

A letter from Dr. M.M. dated in August 1995, stated that the 
Veteran has been experiencing bilateral foot pain since 1990.  
The Veteran reported numbness in both feet.  The examiner noted 
that he found no neurological deficit to explain the numbness in 
the Veteran's feet. 

Post service, Charcot foot disease was diagnosed in 2004.  In 
June 2004 and examiner noted post-traumatic changes of the first 
tarsometatarsal joints, which raised questions of Charcot type 
disease.  June 2005 treatment records showed complaints of 
painful left foot and ankle, which began in 2003 and the examiner 
noted that the erosive process at the tarsometatarsal joints have 
the appearance of Charcot joint.  July 2005 treatment records 
show a diagnosis of Charcot foot disease for which the Veteran 
was in a wheelchair.  The Veteran complained of alcoholic Charcot 
neuropathy.  The examiner noted calcification and coalescence of 
the cuneiform first and second metatarsals consistent with 
Charcot joint.  The 2005 treatment records also show diagnoses of 
hereditary peripheral neuropathy.  

With regard to the Veteran's assertion that his spine compressed 
while in service, a March 2005 treatment record shows no evidence 
of any spinal cord injury, deficit or disorder.  The Board notes 
the lay statement of T.W. stating that he served aboard the USS 
Sitkin and recalls an incident where the Veteran came into the 
shop and appeared disoriented and reported that he hit his head 
while working under an overhang.  However, the medical records do 
not support the Veteran's hypothesis that this incident lead to 
his Charcot foot disease. 

The records do not show any competent medical nexus opinions 
which links the Veteran's Charcot disease, or any foot disability 
to service.  The treatment reports do not contain an opinion by a 
medical provider etiologically relating the Veteran's current 
Charcot disease to service or any event of service.   In fact, 
the evidence of record shows that the Veteran's spine and feet 
were normal in service and upon his separation from service.  
Therefore, his current disability appears unrelated to his 
service injury.  Furthermore, the first evidence of foot pain is 
in 1990 and the first diagnosis of Charcot disease is in 2004.  
The Board also notes that the Veteran separated from service in 
1958 and there is at least a 30 year gap between service and 
reports of numbness in the Veteran's feet.  Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after military service."  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

The only evidence supporting a link between the Veteran's current 
Charcot disease and his service is his own lay testimony.  The 
Veteran is competent to testify as to his observations, Jandreau 
v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), and lay 
witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's 
categorical statement that "a valid medical opinion" was 
required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  However, in this case, 
testimony that the claimed disability is due to an in-service 
injury is an etiological question unlike testimony as to a 
separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  See Jandreau, 492 F.3d at 1376 
(lay witness capable of diagnosing dislocated shoulder); Barr, 21 
Vet. App. at 308-309 (lay testimony is competent to establish the 
presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis).  
The record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  Accordingly, 
the Veteran's lay statements are entitled to limited or no 
probative value in this regard.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

Again, the service treatment records show no complaints regarding 
the Veteran's spine or his feet and while the records 
occasionally note Charcot disease related to alcohol use, the 
Veteran's alcohol use has not been service-connected.  In 
addition, the medical evidence of record does not support the 
Veteran's theory that his feet are related to an injury he 
received in service and he has not provided any medical nexus 
opinions.  For these reasons, the Board finds that service 
connection for Charcot disease is not warranted.   

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).  
Therefore, service connection for Charcot disease is denied. 

(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is denied.  

Service connection for alcohol dependency, to include as 
secondary to PTSD is denied. 

Service connection for Charcot foot disease, to include as 
secondary to peripheral neuropathy and alcohol dependence is 
denied. 




______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


